NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         APR 18 2016

                           FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




SILVIA TORRES,                         )      No. 13-72153
                                       )
             Petitioner,               )      Agency No. A091-633-872
                                       )
             v.                        )      MEMORANDUM*
                                       )
LORETTA E. LYNCH, Attorney             )
General,                               )
                                       )
             Respondent.               )
                                       )

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 5, 2016**
                               Pasadena, California

Before: FERNANDEZ and BEA, Circuit Judges, and SETTLE,*** District Judge.

      Silvia Torres, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (BIA) decision which found that she was


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      ***
        The Honorable Benjamin H. Settle, District Judge for the U.S. District
Court for the Western District of Washington, sitting by designation.
removable1 and that she had abandoned her application for cancellation of

removal.2 We deny the petition.

      Torres contends that the BIA erred when it determined that she had not

established by clear and convincing evidence that she had been inspected and

admitted into the United States,3 and, thus, that she was removable.4 We disagree.

Because of her conflicting stories, and those of her witness, substantial evidence

supported the BIA’s determination. See Husyev v. Mukasey, 528 F.3d 1172, 1177

(9th Cir. 2008); see also INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1, 112 S. Ct.

812, 815 & n.1, 117 L. Ed. 2d 38 (1992).

      Torres next argues the merits of her application for cancellation of removal,

but ignores the fact that the merits of her application were not actually reached by

the BIA, or the Immigration Judge (IJ), because they deemed her application to be

abandoned. See 8 C.F.R. § 1003.47(c), (d). Her failure to raise and brief the

abandonment question before us has waived it. See United States v.


      1
          See 8 U.S.C. § 1182(a)(6)(A)(i).
      2
          See 8 C.F.R. § 1003.47(c), (d); see also 8 U.S.C. § 1229b.
      3
       That is her burden. See 8 U.S.C. § 1229a(c)(2)(B); 8 U.S.C. §
1101(a)(13)(A); 8 C.F.R. § 1240.8(c); see also Altamirano v. Gonzales, 427 F.3d
586, 590–91 (9th Cir. 2005).
      4
          See 8 C.F.R. § 1182(a)(6)(A)(i).

                                             2
Marcia-Acosta, 780 F.3d 1244, 1250 (9th Cir. 2015). Moreover, the record

demonstrates that despite ample time (and continuances) to enable her to obtain

and present the required information, or show good cause for her failure, she did

not do so.5 See 8 C.F.R. § 1003.47(c), (d); see also 8 U.S.C. § 1229a(c)(4)(B).

The BIA did not err when it found abandonment.

      Petition DENIED.




      5
       The IJ even expressed a willingness to reopen the proceedings, if she came
forward with the information at a later point. When the BIA issued its decision, it
noted that she still had not done so.

                                         3